



EXHIBIT 10.1
 
Employment Agreement
 
This Employment Agreement (this “Agreement”) is made as of February 13, 2017 by
and between Scientific Games Corporation, a Delaware corporation (the
“Company”), and Karin-Joyce Tjon Sien Fat (“Executive”).
 
WHEREAS, the Company and Executive wish to enter into this Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows.
 
1.                   Employment; Term.  The Company hereby agrees to employ
Executive, and Executive hereby accepts employment with the Company, in
accordance with and subject to the terms and conditions set forth in this
Agreement.  This term of employment of Executive under this Agreement (the
“Term”) shall be the period commencing on February 13, 2017 (the “Effective
Date”) and ending on December 31, 2019, as may be extended in accordance with
this Section 1 and subject to earlier termination in accordance with Section 4. 
The Term shall be extended automatically without further action by either party
by one (1) additional year (added to the end of the Term), and then on each
succeeding annual anniversary thereafter, unless either party shall have given
written notice to the other party prior to the date which is sixty (60) days
prior to the date upon which such extension would otherwise have become
effective electing not to further extend the Term, in which case Executive’s
employment shall terminate on the date upon which such extension would otherwise
have become effective, unless earlier terminated in accordance with Section 4. A
notice of non-renewal of the Term by the Company pursuant to this Section 1
shall be deemed to be a termination without Cause by the Company for purposes of
this Agreement as of the end of the then Term.
 
2.                   Position and Duties.  During the Term, Executive will serve
as President & Chief Operating Officer of the Company and in any other officer
or director position with the Company or with any subsidiary or affiliate of the
Company if elected or appointed to such positions, as applicable, during the
Term. In such capacities, Executive shall perform such duties and shall have
such responsibilities as are normally associated with chief operating officer,
and as otherwise may be assigned to Executive from time to time by the Company’s
President & Chief Executive Officer. Subject to Section 4(e), Executive’s
functions, duties and responsibilities are subject to reasonable changes as the
Company may in good faith determine from time to time.  Executive hereby agrees
to accept such employment and to serve the Company and its subsidiaries and
affiliates to the best of Executive’s ability in such capacities, devoting all
of Executive’s business time to such employment. Notwithstanding the foregoing,
during the Term, Executive may with prior written consent of the President &
Chief Executive Officer (which may be granted or denied in the President & Chief
Executive Officer’s sole discretion), serve as a member of the board of
directors of up to one for-profit or not-for-profit entity, so long as such
activity does not materially interfere or conflict with Executive’s duties
hereunder or create a potential business or fiduciary conflict.
 
3.                   Compensation.
 
(a)                                 Base Salary.  During the Term, Executive
will receive a base salary of seven hundred and fifty thousand U.S. dollars
(US$750,000) per annum (pro-rated for any partial year), payable in accordance
with the Company’s regular payroll practices and subject to such deductions or
amounts to be withheld as required by applicable law and regulations or as may
be agreed to by Executive.  In the event that the Company, in its sole
discretion, from time to time determines to increase Executive’s base salary,
such increased amount shall, from and after the effective date of such increase,
constitute the “base salary” of Executive for purposes of this Agreement.
 
(b)                                 Incentive Compensation.  Executive shall
have the opportunity annually to earn incentive compensation (“Incentive
Compensation”) in amounts determined by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company (the “Board”)
in its sole discretion in accordance with the applicable incentive compensation
plan of the Company as in effect from time to time (the “Incentive Compensation
Plan”).  Under such Incentive Compensation Plan, Executive shall have the
opportunity annually to earn up to 75% of Executive’s base salary as Incentive
Compensation at “target opportunity” (“Target Bonus”) and up to 200% of
Executive’s target bonus opportunity as Incentive Compensation at “maximum
opportunity” on the terms and subject to the conditions of such Incentive
Compensation Plan (any such Incentive Compensation to be subject to such
deductions or amounts to be withheld as required by applicable law and
regulations or as may be agreed to by Executive). Incentive Compensation for
2017 will be pro-rated based on the number of days Executive was employed by
Company in 2017. Executive shall be entitled to guaranteed minimum Incentive
Compensation equal to two hundred eighty one thousand and two hundred and fifty
U.S. dollars ($281,250) for the 2017 performance period, to be paid on the same
date as Incentive Compensation is paid to other senior executives of the
Company.
 
(c)           Eligibility for Annual Equity Awards.  During the Term, Executive
shall be eligible to receive an annual grant of stock options, restricted stock
units or other equity awards with a grant date fair value equal to approximately
125% of Executive’s base salary, as measured in accordance with the Company’s
standard practices of measuring equity value, and in accordance with the
applicable plans and programs of the Company for senior executives of the
Company and subject to the Company’s right to at any time amend or terminate any
such plan or program, so long as any such change does not adversely affect any
accrued or vested interest of Executive under any such plan or program.
                 
(d)                                 Expense Reimbursement.  Subject to
Section 3(g), the Company shall reimburse Executive for all reasonable and
necessary travel, business entertainment and other business expenses incurred by
Executive in connection with the performance of Executive’s duties under this
Agreement, on a timely basis upon timely submission by Executive of vouchers
therefor in accordance with the Company’s standard policies and procedures.
 
(e)                                  Health and Welfare Benefits.  Executive
shall be entitled to participate, without discrimination or duplication, in any
and all medical insurance, group health, disability, life insurance, accidental
death and dismemberment insurance, 401(k) or other retirement, deferred
compensation, stock ownership and such other plans and programs which are made
generally available by the Company to senior executives of the Company in
accordance with the terms of such plans and programs and subject to the right of
the Company (or its applicable affiliate) to at any time amend or terminate any
such plan or program.  Executive shall be entitled to paid time off and holidays
and any other time off in accordance with the Company’s policies in effect from
time to time.
 
(f)                                   Sign-On Award.  In connection with
Executive’s execution of this Agreement, the Company will grant to Executive an
inducement award within ten (10) days after the Effective Date comprised of
100,000 restricted stock units (the “Sign-On Award”), pursuant to an equity
award agreement substantially in the form attached hereto as Exhibit A, to be
entered into by and between the Company and Executive (the “Sign-On Award
Agreement”). The Sign-On Award will be granted as an employment inducement award
pursuant to NASDAQ Listing Rule 5635(c)(4).  
 
(g)                                  Taxes and Internal Revenue Code 409A. 
Payment of all compensation and benefits to Executive under this Agreement shall
be subject to all legally required and customary withholdings.  The Company
makes no representations or warranties and shall have no responsibility
regarding the tax implications of the compensation and benefits to be paid to
Executive under this Agreement, including under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and applicable administrative
guidance and regulations (“Section 409A”).  Section 409A governs plans and
arrangements that provide “nonqualified deferred compensation” (as defined under
the Code) which may include, among others, nonqualified retirement plans, bonus
plans, stock option plans, employment agreements and severance agreements.  The
Company reserves the right to pay compensation and provide benefits under this
Agreement (including under Section 3 and Section 4) in amounts, at times and in
a manner that minimizes taxes, interest or penalties as a result of
Section 409A.  In addition, in the event any benefits or amounts paid to
Executive hereunder are deemed to be subject to Section 409A, Executive consents
to the Company adopting such conforming amendments as the Company deems
necessary, in its reasonable discretion, to comply with Section 409A (including
delaying payment until six (6) months following termination of employment).  To
the extent any payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under
Section 409A, such payments or other benefits may be deferred if deferral will
make such payment or other benefits compliant under Section 409A, or otherwise
such payments or other benefits shall be restructured, to the extent permissible
under Section 409A, in a manner determined by the Company that does not cause
such an accelerated or additional tax.  To the extent any reimbursements or
in-kind benefits due to Executive under this Agreement constitute deferred
compensation under Section 409A, any such reimbursements or in-kind benefits
shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).  Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A.


(h)    Relocation. Executive shall promptly relocate to, and shall be based in,
Las Vegas, Nevada at the Company’s headquarters. Executive will be reimbursed
for reasonable relocation expenses in accordance with Company policies in
connection with moving her primary residence from Kansas City, Missouri to the
Las Vegas area, including providing temporary furnished corporate housing for up
to six months from the Effective Date.
 
4.                                      Termination of Employment.  Executive’s
employment may be terminated at any time prior to the end of the Term under the
terms described in this Section 4, and the Term shall automatically terminate
upon any termination of Executive’s employment.  For purposes of clarification,
except as provided in Sections 4(e)(v), 4(f), and 5.6, all stock options,
restricted stock units and other equity-based awards will be governed by the
terms of the plans, grant agreements and programs under which such options,
restricted stock units or other awards were granted on any termination of the
Term and Executive’s employment with the Company.
 
(a)                                 Termination by Executive for Other than Good
Reason.  Executive may terminate Executive’s employment hereunder for any reason
or no reason upon 60 days’ prior written notice to the Company referring to this
Section 4(a); provided, however, that a termination by Executive for “Good
Reason” (as defined below) shall not constitute a termination by Executive for
other than Good Reason pursuant to this Section 4(a).  In the event Executive
terminates Executive’s employment for other than Good Reason, Executive shall be
entitled only to the following compensation and benefits (the payments set forth
in Sections 4(a)(i) — 4(a)(iii), collectively, the “Standard Termination
Payments”):
 
(i)                           any accrued but unpaid base salary for services
rendered by Executive to the date of such termination, payable in accordance
with the Company’s regular payroll practices and subject to such deductions or
amounts to be withheld as required by applicable law and regulations or as may
be agreed to by Executive;
 
(ii)                        any vested non-forfeitable amounts owing or accrued
at the date of such termination under benefit plans, programs and arrangements
set forth or referred to in Section 3(e) in which Executive participated during
the Term (which will be paid under the terms and conditions of such plans,
programs, and arrangements (and agreements and documents thereunder)); and
 
(iii)                     reasonable business expenses and disbursements
incurred by Executive prior to such termination will be reimbursed in accordance
with Section 3(d).
 
(b)                                 Termination By Reason of Death.  If
Executive dies during the Term, the last beneficiary designated by Executive by
written notice to the Company (or, in the absence of such designation,
Executive’s estate) shall be entitled only to the Standard Termination Payments,
including any benefits that may be payable under any life insurance benefit of
Executive for which the Company pays premiums, in accordance with the terms of
any such benefit and subject to the right of the Company (or its applicable
affiliate) to at any time amend or terminate any such benefit.
 
(c)                                  Termination By Reason of Total Disability. 
The Company may terminate Executive’s employment in the event of Executive’s
“Total Disability.”  For purposes of this Agreement, “Total Disability” shall
mean Executive’s (1) becoming eligible to receive benefits under any long-term
disability insurance program of the Company or (2) failure to perform the duties
and responsibilities contemplated under this Agreement for a period of more than
180 days during any consecutive 12-month period due to physical or mental
incapacity or impairment.  In the event that Executive’s employment is
terminated by the Company by reason of Total Disability, Executive shall be
entitled only to the Standard Termination Payments and any amounts due under any
Company disability policy.
 
(d)                                 Termination by the Company for Cause.  The
Company may terminate the employment of Executive at any time for “Cause.”  For
purposes of this Agreement, “Cause” shall mean: (i) gross neglect by Executive
of Executive’s duties hereunder; (ii) Executive’s indictment for or conviction
of a felony, or any non-felony crime or offense involving the property of the
Company or any of its subsidiaries or affiliates or evidencing moral turpitude;
(iii) willful misconduct by Executive in connection with the performance of
Executive’s duties hereunder; (iv) intentional breach by Executive of any
material provision of this Agreement; (v) material violation by Executive of a
material provision of the Company’s Code of Business Conduct; or (vi) any other
willful or grossly negligent conduct of Executive that would make the continued
employment of Executive by the Company materially prejudicial to the best
interests of the Company.  In the event Executive’s employment is terminated for
“Cause,” Executive shall not be entitled to receive any compensation or benefits
under this Agreement except for the Standard Termination Payments.
 
(e)                                  Termination by the Company without Cause or
by Executive for Good Reason.  The Company may terminate Executive’s employment
at any time without Cause, for any reason or no reason, and Executive may
terminate Executive’s employment for “Good Reason.”  For purposes of this
Agreement “Good Reason” shall mean that, without Executive’s prior written
consent, any of the following shall have occurred:  (A) a material adverse
change to Executive’s positions, titles, offices, or duties following the
Effective Date from those set forth in Section 2, except, in such case, in
connection with the termination of Executive’s employment for Cause or due to
Total Disability, death or expiration of the Term; provided, however, that a
Good Reason event shall not be deemed to have occurred, if the Company ceases to
be a publicly-traded company, based on Executive’s duties changing from those of
a public company chief operating officer to those of a private company chief
operating officer; (B) a material decrease in base salary or material decrease
in Executive’s Incentive Compensation opportunity provided under this Agreement;
(C) a requirement that on a continuing basis Executive reports to anyone other
than the President & Chief Executive Officer; or (D) any other material failure
by the Company to perform any material obligation under, or material breach by
the Company of any material provision of, this Agreement; provided, however,
that a termination by Executive for Good Reason under any of clauses (A) through
(D) of this Section 4(e) shall not be considered effective unless Executive
shall have provided the Company with written notice of the specific reasons for
such termination within thirty (30) days after she has knowledge of the event or
circumstance constituting Good Reason and the Company shall have failed to cure
the event or condition allegedly constituting Good Reason within thirty (30)
days after such notice has been given to the Company and Executive actually
terminates her employment within one (1) year following the initial occurrence
of the event giving rise to Good Reason.  In the event that Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason (and not, for the avoidance of doubt, in the event of a termination
pursuant to Section 4(a), (b), (c) or (d) or due to a notice of non-renewal of
the Term by the Executive pursuant to Section 1), the Company shall pay the
following amounts, and make the following other benefits available, to
Executive.
 
(i)                                     the Standard Termination Payments; and
 
(ii)                                  an amount equal to one times (1X) the sum
of (A) Executive’s base salary and (B) an amount equal to the highest annual
Incentive Compensation paid to Executive (if any) in respect of the two (2) most
recent fiscal years of the Company but not more than Executive’s Target Bonus
for the-then current fiscal year (provided if such termination occurs prior to
the payment of the Incentive Compensation for fiscal year 2018, such amount
shall be Executive’s Target Bonus for the-then current fiscal year) (such amount
under this sub-clause (B), the “Severance Bonus Amount”), such amount under this
clause (ii) payable over a period of twelve (12) months after such termination
in accordance with Section 4(g); and
 
(iii)     in lieu of any Incentive Compensation for the year in which such
termination occurs, payment of an amount equal to (A) the Incentive Compensation
(if any) which would have been payable to Executive had Executive remained in
employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs, payable when bonuses are paid to other executives of the
Company, but no later than March 15 following the end of the year in which such
termination occurs; and
 
(iv)                              if Executive elects to continue medical
coverage under the Company’s group health plan in accordance with COBRA, an
amount equal to the monthly premiums for such coverage less the amount of
employee contributions for similarly-situated active employees of the Company,
for a period of twelve (12) months; and


(v)    subject to Section 5.6 and except to the extent otherwise provided at the
time of grant under the terms of any equity award made to Executive, full
vesting of any unvested stock options and any unvested restricted stock units
held by Executive immediately prior to such termination (provided that any such
stock options (together with any other vested stock options) held by Executive
will cease being exercisable upon the earlier of ninety (90) days after such
termination and the scheduled expiration date of such stock options), and, in
all other respects, all stock options, restricted stock units and other
equity-based awards held by Executive shall be governed by the plans and
programs and the agreements and other documents pursuant to which the awards
were granted; provided, however, that in the event such termination occurs prior
to the Compensation Committee’s determination as to the satisfaction of any
performance criteria to which any such stock options and/or restricted stock
units is subject, such stock options and/or restricted stock units (as the case
may be) will not vest (and, in the case of any such stock options, will not
become exercisable) unless and until a determination is or has been made by the
Compensation Committee that such criteria have been satisfied, at which time
such stock options and/or restricted stock units will vest (and, in the case of
any such stock options, will become exercisable) to the extent contemplated by
the terms of such award (it being understood and agreed, for the avoidance of
doubt, that such stock options or restricted stock units will immediately be
forfeited to the extent contemplated by the terms of such award in the event
that such criteria are determined not to have been satisfied); provided,
further, however, if necessary to comply with Section 409A, settlement of any
such equity-based awards shall be made on the date that is six (6) months plus
one (1) day following expiration of the Term.
 
(f)                                   Termination by the Company without Cause
or by Executive for Good Reason in connection with a Change in Control.  In the
event Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason pursuant to Section 4(e) and such termination occurs
upon, or within one (1) year immediately following, a “Change in Control” (as
defined below), Executive shall be entitled (without duplication) to the
payments and benefits described in Section 4(e), except that, solely in the case
of an amount otherwise payable under Section 4(e)(ii), such amount shall be
multiplied by two (2) (i.e., an amount equal to two (2) multiplied by the sum of
Executive’s base salary and the Severance Bonus Amount, without duplication) and
such amount shall be payable over a period of twenty-four (24) months after
termination in accordance with Section 4(g) of this Agreement; provided,
however, to the extent that such amount under Section 4(e)(ii) is exempt from
Section 409A and/or if such Change in Control constitutes a change in ownership,
change in effective control or a change in ownership of a substantial portion of
the assets of the Company under Regulation Section 1.409A-3(i)(5), such amount
otherwise payable under Section 4(e)(ii) shall be paid in a lump sum in
accordance with Section 4(g) of this Agreement.
 
For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if: (i) any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act, but excluding the Company and any subsidiary or affiliate and any
employee benefit plan sponsored or maintained by the Company or any subsidiary
or affiliate (including any trustee of such plan acting as trustee) or any
current stockholder of 20% or more of the outstanding common stock of the
Company, directly or indirectly, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of securities of the Company representing at
least 40% of the combined voting power of the Company’s then-outstanding
securities; (ii) the stockholders of the Company approve a merger,
consolidation, recapitalization, or reorganization of the Company, or a reverse
stock split of any class of voting securities of the Company, or the
consummation of any such transaction if stockholder approval is not obtained,
other than any such transaction that would result in at least 60% of the total
voting power represented by the voting securities of the Company or the
surviving entity outstanding immediately after such transaction being
beneficially owned by persons who together beneficially owned at least 80% of
the combined voting power of the voting securities of the Company outstanding
immediately prior to such transaction; provided that, for purposes of this
Section 4(f), such continuity of ownership (and preservation of relative voting
power) shall be deemed to be satisfied if the failure to meet such 60% threshold
is due solely to the acquisition of voting securities by an employee benefit
plan of the Company or such surviving entity or of any subsidiary of the Company
or such surviving entity; (iii) the stockholders of the Company approve a plan
of complete liquidation of the Company, an agreement for the sale or disposition
by the Company of all or substantially all of its assets (or any transaction
having a similar effect); or (iv) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board,
together with any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clause (i), (ii) or (iii) above) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board.
 
(g)                                  Timing of Certain Payments under
Section 4.  For purposes of Section 409A, references herein to the Executive’s
“termination of employment” shall refer to Executive’s separation of services
with the Company within the meaning of Treas. Reg. Section 1.409A-1(h).  If at
the time of Executive’s separation of service with the Company other than as a
result of Executive’s death, (i) Executive is a “specified employee” (as defined
in Section 409A(a)(2)(B)(i) of the Code), (ii) one or more of the payments or
benefits received or to be received by Executive pursuant to this Agreement
would constitute deferred compensation subject to Section 409A, and (iii) the
deferral of the commencement of any such payments or benefits otherwise payable
hereunder as a result of such separation of service is necessary in order to
prevent any accelerated or additional tax under Section 409A, such payments
shall be made as follows: (x) no payments for a six-month period following the
date of Executive’s separation of service with the Company; (y) an amount equal
to the aggregate sum that would have been otherwise payable during the initial
six-month period paid in a lump sum on the first payroll date following six
(6) months following the date of Executive’s separation of service with the
Company (subject to such deductions or amounts to be withheld as required by
applicable law and regulations); and (z) during the period beginning six
(6) months following Executive’s separation of service with the Company through
the remainder of the applicable period, payment of the remaining amount due in
equal installments in accordance with the Company’s standard payroll practices
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations).
 
(h)                                 Mitigation.  In the event the Company
terminates Executive’s employment without Cause or Executive terminates her
employment for Good Reason and Executive is employed by or otherwise engaged to
provide services to another person or entity at any time prior to the end of any
period of payments to or on behalf of Executive contemplated by this Section 4,
(i) Executive shall immediately advise the Company of such employment or
engagement and her compensation therefor (including any health insurance
benefits to which she is entitled in connection therewith), (ii) the Company’s
obligation to make continued insurance payments to or on behalf of Executive
shall be reduced by any insurance coverage obtained by Executive during the
applicable period through such other employment or engagement (without regard to
when such coverage is paid) and (iii) the Company’s obligation to make payments
pursuant to Section 4(e)(ii) (or, as the case may be, its obligation pursuant to
Section 4(f) to make payments equal to two (2) times the amount contemplated in
Section 4(e)(ii)) shall be reduced by any base salary or fee arrangements or
target annual bonus payable to Executive for the applicable period through such
other employment or engagement in the same pay period as earned with target
bonus allocated equally over the period and also including any up-front payments
or deferred payments structured to avoid the obligations under this paragraph;
provided, however, that in the event that any such amounts shall have been paid
to Executive in a lump sum pursuant to Section 4(f), Executive shall promptly
repay the Company the portion of such amounts which would not have been
previously paid if the payment was structured in monthly installments as opposed
to a lump sum. Executive shall promptly notify the Company of her new
compensation arrangement with the new entity and respond to reasonable
inquiries. Any amount improperly paid to Executive shall be promptly refunded to
the Company.
 
(i)                                     Set-Off.  To the fullest extent
permitted by law and provided an acceleration of income or the imposition of an
additional tax under Section 409A would not result, any amounts otherwise due to
Executive hereunder (including any payments pursuant to this Section 4) shall be
subject to set-off with respect to any amounts Executive otherwise owes the
Company or any subsidiary or affiliate thereof.
 
(j)                                    No Other Benefits or Compensation. 
Except as may be specifically provided under this Agreement, under any other
effective written agreement between Executive and the Company, or under the
terms of any plan or policy applicable to Executive, Executive shall have no
right to receive any other compensation from the Company or any subsidiary or
affiliate thereof, or to participate in any other plan, arrangement or benefit
provided by the Company or any subsidiary or affiliate thereof, with respect to
any future period after such termination or resignation.  Executive acknowledges
and agrees that she is entitled to no compensation or benefits from the Company
or any of its subsidiaries or affiliates of any kind or nature whatsoever in
respect of periods prior to the date of this Agreement.  Executive acknowledges
and agrees that she shall not receive any fees or other compensation (including
equity compensation) for service on the board of directors of the Company or any
of its subsidiaries.
 
(k)                                 Release of Employment Claims; Compliance
with Section 5.  Executive agrees, as a condition to receipt of any termination
payments and benefits provided for in this Section 4 (other than the Standard
Termination Payments), that Executive will execute a general release agreement,
in a form reasonably satisfactory to the Company, releasing any and all claims
arising out of Executive’s employment and the termination of such employment. 
Such release agreement will not impose upon Executive any non-competition,
non-solicitation, non-disparagement or similar restrictive covenant not
otherwise set forth herein or in any other agreement entered into by Executive
prior to the date of the release, nor shall the release agreement impose upon
Executive any post-termination restrictions or service requirements not
otherwise set forth herein or in any other agreement entered into by Executive
prior to the date of the release. The Company shall provide Executive with the
proposed form of general release agreement referred to in the immediately
preceding sentence no later than seven (7) days following the date of
termination.  Executive shall thereupon have 21 days or, if required by the
Older Workers Benefit Protection Act, 45 days, to consider such general release
agreement and, if she executes such general release agreement, shall have seven
(7) days after execution of such general release agreement to revoke such
general release agreement.  Absent such revocation, such general release
agreement shall become binding on Executive.  If Executive does not revoke such
general release agreement, payments contingent on such general release agreement
that constitute deferred compensation under Section 409A (if any) shall be paid
on the later of the 60th day after the date of termination or the date such
payments are otherwise scheduled to be paid pursuant to this Agreement.  The
Company’s obligation to make any termination payments and benefits provided for
in this Section 4 (other than the Standard Termination Payments) shall
immediately cease if Executive willfully or materially breaches Section 5.1, 5.2
, 5.3, 5.4, or 5.8.


(l)    Section 280G. If the aggregate of all amounts and benefits due to the
Executive under this Agreement or any other plan, program, agreement or
arrangement of the Company or any of its affiliates, which, if received by the
Executive in full, would constitute “parachute payments,” as such term is
defined in and under Section 280G of the Code (collectively, “Change in Control
Benefits”), reduced by all Federal, state and local taxes applicable thereto,
including the excise tax imposed pursuant to Section 4999 of the Code, is less
than the amount the Executive would receive, after all such applicable taxes, if
the Executive received aggregate Change in Control Benefits equal to an amount
which is $1.00 less than three (3) times the Executive's “base amount,” as
defined in and determined under Section 280G of the Code, then such Change in
Control Benefits shall be reduced or eliminated to the extent necessary so that
the Change in Control Benefits received by the Executive will not constitute
parachute payments. If a reduction in the Change in Control Benefits is
necessary, reduction shall occur in the following order unless the Executive
elects in writing a different order, subject to the Company's consent (which
shall not be unreasonably withheld or delayed): (i) severance payment based on
multiple of base salary and/or Target Bonus; (ii) other cash payments; (iii) any
pro-rated bonus paid as severance; (iv) acceleration of vesting of stock options
with an exercise price that exceeds the then fair market value of stock subject
to the option, provided such options are not permitted to be valued under
Treasury Regulations Section 1.280G-1 Q/A – 24(c); (v) any equity awards
accelerated or otherwise valued at full value, provided such equity awards are
not permitted to be valued under Treasury Regulations Section 1.280G-1 Q/A –
24(c); (vi) acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value of stock subject to the option, provided such
options are permitted to be valued under Treasury Regulations Section 1.280G-1
Q/A – 24(c); (vii) acceleration of vesting of all other stock options and equity
awards; and (viii) within any category, reductions shall be from the last due
payment to the first.


It is possible that after the determinations and selections made pursuant to the
preceding paragraph that the Executive will receive Change in Control Benefits
that are, in the aggregate, either more or less than the amounts contemplated by
the preceding paragraph (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this paragraph. If
there is an Underpayment, the Company shall pay the Executive an amount
consistent with this paragraph.
 
5.                                      Noncompetition; Non-solicitation;
Nondisclosure; etc.
 
5.1 Noncompetition; Non-solicitation.
 
(a)                                 Executive acknowledges the highly
competitive nature of the Company’s business and that access to the Company’s
confidential records and proprietary information renders Executive special and
unique within the Company’s industries.  In consideration of the amounts that
may hereafter be paid to Executive pursuant to this Agreement (including
Sections 3 and 4), Executive agrees that during the Term (including any
extensions thereof) and during the Covered Time (as defined in Section 5.1(e)),
Executive, alone or with others, will not, directly or indirectly, engage (as
owner, investor, partner, stockholder, employer, employee, consultant, advisor,
director or otherwise) in any Competing Business.  For purposes of this
Section 5, “Competing Business” shall mean any business or operations:
(i) (A) involving the design, development, manufacture, production, sale, lease,
license, provision, operation or management (as the case may be) of (1) instant
lottery tickets or games or any related marketing, warehouse, distribution,
category management or other services or programs; (2) lottery-related terminals
or vending machines (whether clerk-operated, self-service or otherwise),
(3) gaming machines, terminals or devices (including video or reel spinning slot
machines, video poker machines, video lottery terminals and fixed odds betting
terminals), (4) lottery, video gaming (including server-based gaming), sports
betting or other wagering or gaming systems, regardless of whether such systems
are land-based, internet-based or mobile (including control and monitoring
systems, local or wide-area progressive systems and redemption systems);
(5) lottery-, real money gaming- or social gaming-related proprietary or
licensed content (including themes, entertainment and brands), platforms,
websites and loyalty and customer relationship management programs regardless of
whether any of the foregoing are land-based, internet-based or mobile-based; (6)
social casino games or websites or mobile phone or tablet applications (or
similar known, or hereafter existing, technologies) featuring social casino
games or any related marketing, distribution, or other services or programs; (7)
interactive casino gaming products or services, including interactive
casino-game themed games and platforms for websites or mobile phone or tablet
applications (or similar known, or hereafter existing, technologies); (8) gaming
utility products (including shufflers, card-reading shoes, deck checkers and
roulette chip sorters), table games (including live, simulated, online, social
gaming, interactive and electronic) and related products and services; (9) slot
accounting, casino management, casino marketing, player tracking, lottery, video
lottery, bingo or similar gaming- or casino-related systems and related
peripheral hardware, software and services; (10) prepaid cellular or other phone
cards; or (11) ancillary products (including equipment, hardware, software,
marketing materials, chairs and signage) or services (including field service,
maintenance and support) related to any of the foregoing under sub-clauses
(1) through (10) above; or (B) in which the Company is then or was within the
previous 12 months engaged, or in which the Company, to Executive’s knowledge,
contemplates to engage in during the Term or the Covered Time; (ii) in which
Executive was engaged or involved (whether in an executive or supervisory
capacity or otherwise) on behalf of the Company or with respect to which
Executive has obtained proprietary or confidential information; and (iii) which
were conducted anywhere in the United States or in any other geographic area in
which such business was conducted or contemplated to be conducted by the
Company.  Notwithstanding anything to the contrary in the foregoing, the holding
of up to one percent (1%) of the outstanding equity in a publicly traded entity
for passive investment purposes shall not, in and of itself, be construed as
engaging in a Competing Business.
 
(b)                                 In further consideration of the amounts that
may hereafter be paid to Executive pursuant to this Agreement (including
Sections 3 and 4), Executive agrees that, during the Term (including any
extensions thereof) and during the Covered Time, Executive shall not, directly
or indirectly:  (i) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to terminate his, her, or its
relationship with the Company; (ii) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to become
employees, agents, consultants or representatives of any other person or entity;
(iii) solicit or attempt to induce any customer, vendor or distributor of the
Company to curtail or cancel any business with the Company; or (iv) hire any
person who, to Executive’s actual knowledge, is, or was within 180 days prior to
such hiring, an employee of the Company.
 
(c)                                  During the Term (including any extensions
thereof) and during the Covered Time, Executive agrees that upon the earlier of
Executive’s (i) negotiating with any Competitor (as defined below) concerning
the possible employment of Executive by the Competitor, (ii) responding to
(other than for the purpose of declining) an offer of employment from a
Competitor, or (iii) becoming employed by a Competitor, (A) Executive will
provide copies of Section 5 of this Agreement to the Competitor, and (B) in the
case of any circumstance described in (iii) above occurring during the Covered
Time, and in the case of any circumstance described in (i) or (ii) above
occurring during the Term or during the Covered Time, Executive will promptly
provide notice to the Company of such circumstances.  Executive further agrees
that the Company may provide notice to a Competitor of Executive’s obligations
under this Agreement.  For purposes of this Agreement, “Competitor” shall mean
any person or entity (other than the Company, its subsidiaries or affiliates)
that engages, directly or indirectly, in the United States in any Competing
Business.
 
(d)                                 Executive understands that the restrictions
in this Section 5.1 may limit Executive’s ability to earn a livelihood in a
business similar to the business of the Company but nevertheless agrees and
acknowledges that the consideration provided under this Agreement (including
Sections 3 and 4) is sufficient to justify such restrictions. In consideration
thereof and in light of Executive’s education, skills and abilities, Executive
agrees that Executive will not assert in any forum that such restrictions
prevent Executive from earning a living or otherwise should be held void or
unenforceable.
 
(e)                                  For purposes of this Section 5.1, “Covered
Time” shall mean the period beginning on the date of termination of Executive’s
employment (the “Date of Termination”) and ending twelve (12) months after the
Date of Termination.


(f)    In the event that a court of competent jurisdiction or arbitrator(s), as
the case may be, determine that the provisions of this Section 5.1 are
unenforceable for any reason, the parties acknowledge and agree that the court
or arbitrator(s) is expressly empowered to reform any provision of this Section
so as to make them enforceable as described in Section 10 below.
 
5.2                               Proprietary Information; Inventions.
 
(a)                                 Executive acknowledges that, during the
course of Executive’s employment with the Company, Executive necessarily will
have (and during any employment by, or affiliation with, the Company prior to
the Term has had) access to and made use of proprietary information and
confidential records of the Company.  Executive covenants that Executive shall
not during the Term or at any time thereafter, directly or indirectly, use for
Executive’s own purpose or for the benefit of any person or entity other than
the Company, nor otherwise disclose to any person or entity, any such
proprietary information, unless and to the extent such disclosure has been
authorized in writing by the Company or is otherwise required by law.  The term
“proprietary information” means:  (i) the software products, programs,
applications, and processes utilized by the Company; (ii) the name and/or
address of any customer or vendor of the Company or any information concerning
the transactions or relations of any customer or vendor of the Company with the
Company; (iii) any information concerning any product, technology, or procedure
employed by the Company but not generally known to its customers or vendors or
competitors, or under development by or being tested by the Company but not at
the time offered generally to customers or vendors; (iv) any information
relating to the Company’s computer software, computer systems, pricing or
marketing methods, sales margins, cost of goods, cost of material, capital
structure, operating results, borrowing arrangements or business plans; (v) any
information identified as confidential or proprietary in any line of business
engaged in by the Company; (vi) any information that, to Executive’s actual
knowledge, the Company ordinarily maintains as confidential or proprietary;
(vii) any business plans, budgets, advertising or marketing plans; (viii) any
information contained in any of the Company’s written or oral policies and
procedures or manuals; (ix) any information belonging to customers, vendors or
any other person or entity which the Company, to Executive’s actual knowledge,
has agreed to hold in confidence; and (x) all written, graphic, electronic data
and other material containing any of the foregoing.  Executive acknowledges that
information that is not novel or copyrighted or patented may nonetheless be
proprietary information.  The term “proprietary information” shall not include
information generally known or available to the public, information that becomes
available to Executive on an unrestricted, non-confidential basis from a source
other than the Company or any of its directors, officers, employees, agents or
other representatives (without breach of any obligation of confidentiality of
which Executive has knowledge, after reasonable inquiry, at the time of the
relevant disclosure to Executive), or general gaming industry information to the
extent not particularly related or proprietary to the Company that was already
known to Executive at the time Executive commences her employment with the
Company that is not subject to nondisclosure by virtue of Executive’s prior
employment or otherwise.  Notwithstanding the foregoing and Section 5.3,
Executive may disclose or use proprietary information or confidential records
solely to the extent (A) such disclosure or use may be required or appropriate
in the performance of her duties as a director or employee of the Company,
(B) required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order her to divulge, disclose or make accessible such information (provided
that in such case Executive shall first give the Company prompt written notice
of any such legal requirement, disclose no more information than is so required
and cooperate fully with all efforts by the Company to obtain a protective order
or similar confidentiality treatment for such information), (C) such information
or records becomes generally known to the public without her violation of this
Agreement, or (D) disclosed to Executive’s spouse, attorney and/or her personal
tax and financial advisors to the extent reasonably necessary to advance
Executive’s tax, financial and other personal planning (each an “Exempt
Person”); provided, however, that any disclosure or use of any proprietary
information or confidential records by an Exempt Person shall be deemed to be a
breach of this Section 5.2 or Section 5.3 by Executive.
 
(b)                                 Executive agrees that all processes,
technologies and inventions (collectively, “Inventions”), including new
contributions, improvements, ideas and discoveries, whether patentable or not,
conceived, developed, invented or made by Executive during the Term (and during
any employment by, or affiliation with, the Company prior to the Term) shall
belong to the Company, provided that such Inventions grew out of Executive’s
work with the Company or any of its subsidiaries or affiliates, are related in
any manner to the business (commercial or experimental) of the Company or any of
its subsidiaries or affiliates or are conceived or made on the Company’s time or
with the use of the Company’s facilities or materials.  Executive shall
further:  (i) promptly disclose such Inventions to the Company; (ii) assign to
the Company, without additional compensation, all patent and other rights to
such Inventions for the United States and foreign countries; (iii) sign all
papers necessary to carry out the foregoing; and (iv) give testimony in support
of Executive’s inventorship.  If any Invention is described in a patent
application or is disclosed to third parties, directly or indirectly, by
Executive within two (2) years after the termination of Executive’s employment
with the Company, it is to be presumed that the Invention was conceived or made
during the Term.  Executive agrees that Executive will not assert any rights to
any Invention as having been made or acquired by Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed in Exhibit B to this
Agreement.
 
5.3          Confidentiality and Surrender of Records.  


(a)    Executive shall not, during the Term or at any time thereafter
(irrespective of the circumstances under which Executive’s employment by the
Company terminates), except to the extent required by law, directly or
indirectly publish, make known or in any fashion disclose any confidential
records to, or permit any inspection or copying of confidential records by, any
person or entity other than in the course of such person’s or entity’s
employment or retention by the Company, nor shall Executive retain, and will
deliver promptly to the Company, any of the same following termination of
Executive’s employment hereunder for any reason or upon request by the Company. 
For purposes hereof, “confidential records” means those portions of
correspondence, memoranda, files, manuals, books, lists, financial, operating or
marketing records, magnetic tape, or electronic or other media or equipment of
any kind in Executive’s possession or under Executive’s control or accessible to
Executive which contain any proprietary information.  All confidential records
shall be and remain the sole property of the Company during the Term and
thereafter.


(b)    Notwithstanding anything herein to the contrary, nothing in this
Agreement shall (i) prohibit Executive from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of state or federal
law or regulation, or (ii) require notification or prior approval by the Company
of any reporting described in clause (i). Executive understands that activities
protected by Sections 5.2 and 5.3 may include disclosure of trade secret or
confidential information within the limitations permitted by the Defend Trade
Secrets Act (“DTSA”). And, in this regard, Executive acknowledges notification
that under the DTSA no individual will be held criminally or civilly liable
under Federal or State trade secret law for disclosure of a trade secret (as
defined in the Economic Espionage Act) that is: (A) made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (B) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public. And, an individual who pursues a lawsuit for retaliation by
an employer for reporting a suspected violation of the law may disclose the
trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.
 
5.4          Non-disparagement.  Executive shall not, during the Term and
thereafter, disparage in any material respect the Company, any affiliate of the
Company, any of their respective businesses, any of their respective officers,
directors or employees, or the reputation of any of the foregoing persons or
entities.  Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from making truthful statements that are required by
applicable law, regulation or legal process.
 
5.5          No Other Obligations.  Executive represents that Executive is not
precluded or limited in Executive’s ability to undertake or perform the duties
described herein by any contract, agreement or restrictive covenant.  Executive
covenants that Executive shall not employ the trade secrets or proprietary
information of any other person in connection with Executive’s employment by the
Company without such person’s authorization.
 
5.6          Forfeiture of Outstanding Equity Awards; “Clawback” Policies.  The
provisions of Section 4 notwithstanding, if Executive willfully and materially
fails to comply with Section 5.1, 5.2, 5.3, 5.4, or 5.8, all options to purchase
common stock, restricted stock units and other equity-based awards granted by
the Company or any of its affiliates (whether prior to, contemporaneous with, or
subsequent to the date hereof) and held by Executive or a transferee of
Executive shall be immediately forfeited and cancelled.  Executive acknowledges
and agrees that, notwithstanding anything contained in this Agreement or any
other agreement, plan or program, any incentive-based compensation or benefits
contemplated under this Agreement (including Incentive Compensation and
equity-based awards) shall be subject to recovery by the Company under any
compensation recovery or “clawback” policy, generally applicable to senior
executives of the Company, that the Company may adopt from time to time,
including any policy which the Company may be required to adopt under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations of the Securities and Exchange Commission thereunder
or the requirements of any national securities exchange on which the Company’s
common stock may be listed.
 
5.7          Enforcement.  Executive acknowledges and agrees that, by virtue of
Executive’s position, services and access to and use of confidential records and
proprietary information, any violation by Executive of any of the undertakings
contained in this Section 5 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law.  Accordingly,
Executive agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction restraining any violation or
threatened violation of any undertaking contained in this Section 5.  Executive
waives posting of any bond otherwise necessary to secure such injunction or
other equitable relief.  Rights and remedies provided for in this Section 5 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law.
 
5.8          Cooperation with Regard to Litigation.  Executive agrees to
cooperate reasonably with the Company, during the Term and thereafter (including
following Executive’s termination of employment for any reason), by providing
information to the Company regarding matters related to her term of employment
and by being available to testify on behalf of the Company in any action, suit,
or proceeding, whether civil, criminal, administrative, or investigative.  In
addition, except to the extent that Executive has or intends to assert in good
faith an interest or position adverse to or inconsistent with the interest or
position of the Company, Executive agrees to cooperate reasonably with the
Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), to assist the Company in any such
action, suit, or proceeding by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Company, in each case, as reasonably requested by the Company.  The
Company agrees to pay (or reimburse, if already paid by Executive) all
reasonable travel and communication expenses actually incurred in connection
with Executive’s cooperation and assistance.
 
5.9          Survival.  The provisions of this Section 5 shall survive the
termination of the Term and any termination or expiration of this Agreement.
 
5.10        Company.  For purposes of this Section 5, references to the
“Company” shall include the Company and each subsidiary and/or affiliate of the
Company (and each of their respective joint ventures and equity method
investees).
 
6.             Code of Conduct.  Executive acknowledges that she has read the
Company’s Code of Business Conduct and agrees to abide by such Code of Business
Conduct, as amended or supplemented from time to time, and other policies
applicable to employees and executives of the Company.
 
7.             Indemnification.  The Company shall indemnify Executive to the
full extent permitted under the Company’s Certificate of Incorporation or
By-Laws and pursuant to any other agreements or policies in effect from time to
time in connection with any action, suit or proceeding to which Executive may be
made a party by reason of Executive being an officer, director or employee of
the Company or of any subsidiary or affiliate of the Company. This provision
shall survive termination of employment.
 
8.             Assignability; Binding Effect.  Neither this Agreement nor the
rights or obligations hereunder of the parties shall be transferable or
assignable by Executive, except in accordance with the laws of descent and
distribution and as specified below.  The Company may assign this Agreement and
the Company’s rights and obligations hereunder to any affiliate of the Company,
provided that upon any such assignment the Company shall remain liable for the
obligations to Executive hereunder.  This Agreement shall be binding upon and
inure to the benefit of Executive, Executive’s heirs, executors, administrators,
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.
 
9.             Complete Understanding; Amendment; Waiver.  This Agreement
constitutes the complete understanding between the parties with respect to the
employment of Executive and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, and no statement, representation, warranty or covenant
has been made by either party with respect thereto except as expressly set forth
herein.  Except as contemplated by Section 3(g), this Agreement shall not be
modified, amended or terminated except by a written instrument signed by each of
the parties.  Any waiver of any term or provision hereof, or of the application
of any such term or provision to any circumstances, shall be in writing signed
by the party charged with giving such waiver.  Waiver by either party of any
breach hereunder by the other party shall not operate as a waiver of any other
breach, whether similar to or different from the breach waived.  No delay by
either party in the exercise of any rights or remedies shall operate as a waiver
thereof, and no single or partial exercise by either party of any such right or
remedy shall preclude other or further exercise thereof.
 
10.          Severability.  If any provision of this Agreement or the
application of any such provision to any person or circumstances shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law. 
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties agree that the court making such determination shall
reduce the scope, duration and/or area of such provision (and shall substitute
appropriate provisions for any such invalid or unenforceable provisions) in
order to make such provision enforceable to the fullest extent permitted by law
and/or shall delete specific words and phrases, and such modified provision
shall then be enforceable and shall be enforced.  The parties recognize that if,
in any judicial proceeding, a court shall refuse to enforce any of the separate
covenants contained in this Agreement, then that invalid or unenforceable
covenant contained in this Agreement shall be deemed eliminated from these
provisions to the extent necessary to permit the remaining separate covenants to
be enforced.  In the event that any court determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties agree that such covenants will remain in
full force and effect, first, for the greatest time period, and second, in the
greatest geographical area that would not render them unenforceable.
 
11.          Survivability.  The provisions of this Agreement which by their
terms call for performance subsequent to termination of Executive’s employment
hereunder, or of this Agreement, shall so survive such termination, whether or
not such provisions expressly state that they shall so survive.
 
12.          Governing Law; Arbitration.
 
(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada applicable to agreements made
and to be wholly performed within that State, without regard to its conflict of
laws provisions.
 
(b)           Arbitration.
 
(i)            Executive and the Company agree that, except for claims for
workers’ compensation, unemployment compensation, and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including, without
limitation, disputes arising under or in connection with this Agreement,
Executive’s employment, and/or termination of employment, with the Company;
provided, however, that the Company shall be entitled to commence an action in
any court of competent jurisdiction for injunctive relief in connection with any
alleged actual or threatened violation of any provision of Section 5.  Judgment
may be entered on the arbitrators’ award in any court having jurisdiction.  For
purposes of entering such judgment or seeking injunctive relief with regard to
Section 5, the Company and Executive hereby consent to the exclusive personal
jurisdiction of the state and federal courts located in Las Vegas, Nevada;
provided that damages for any alleged violation of Section 5, as well as any
claim, counterclaim or cross-claim brought by Executive or any third-party in
response to, or in connection with any court action commenced by the Company
seeking said injunctive relief shall remain exclusively subject to final and
binding arbitration as provided for herein.  The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which
either may now or hereafter have to such jurisdiction, venue and any defense of
inconvenient forum.  Thus, except for the claims carved out above, this
Agreement includes all common-law and statutory claims (whether arising under
federal state or local law), including any claim for breach of contract, fraud,
fraud in the inducement, unpaid wages, wrongful termination, and gender, age,
national origin, sexual orientation, marital status, disability, or any other 
protected status.
 
Any arbitration under this Agreement shall be filed exclusively with, and
administered by, the American Arbitration Association in Las Vegas, Nevada
before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration.  The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators. 
Each party shall pay that party’s own costs and attorney fees, if any, unless
the arbitrators rule otherwise.  Executive understands that she is giving up no
substantive rights, and this Agreement simply governs forum.  The arbitrators
shall apply the same standards a court would apply to award any damages,
attorney fees or costs.  Executive shall not be required to pay any fee or cost
that she would not otherwise be required to pay in a court action, unless so
ordered by the arbitrators.
 
EXECUTIVE INITIALS: [ ]
 
COMPANY INITIALS: [ ]

 
(c)           WAIVER OF JURY TRIAL.  BY SIGNING THIS AGREEMENT, EXECUTIVE AND
THE COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF
VALUE, AND KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO
THE TERMS OF THIS ARBITRATION PROVISION.
 
13.          Titles and Captions.  All paragraph titles or captions in this
Agreement are for convenience only and in no way define, limit, extend or
describe the scope or intent of any provision hereof.
 
14.          Joint Drafting.  In recognition of the fact that the parties had an
equal opportunity to negotiate the language of, and draft, this Agreement, the
parties acknowledge and agree that there is no single drafter of this Agreement
and, therefore, the general rule that ambiguities are to be construed against
the drafter is, and shall be, inapplicable.  If any language in this Agreement
is found or claimed to be ambiguous, each party shall have the same opportunity
to present evidence as to the actual intent of the parties with respect to any
such ambiguous language without any inference or presumption being drawn against
any party.
 
15.          Notices.  All notices and other communications to be given or to
otherwise be made to any party to this Agreement shall be deemed to be
sufficient if contained in a written instrument delivered in person or duly sent
by certified mail or by a recognized national courier service, postage or
charges prepaid, (a) to Scientific Games Corporation, Attn: Chief Legal Officer,
at 6650 S. El Camino Road, Las Vegas, NV 89118, (b) to Executive, at the last
address shown in the Company’s records, or (c) to such other replacement address
as may be designated in writing by the addressee to the addressor.
 
16.          Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” unless the context otherwise indicates.  When a reference in this
Agreement is made to a “party” or “parties,” such reference shall be to a party
or parties to this Agreement unless otherwise indicated or the context requires
otherwise.  Unless the context requires otherwise, (a) the terms “hereof,”
“herein,” “hereby,” “hereto”, “hereunder” and derivative or similar words in
this Agreement refer to this entire Agreement, (b) the word “or” is disjunctive
but not exclusive and (c) words in this Agreement using the singular or plural
number also include the plural or singular number, respectively, and the use of
any gender herein shall be deemed to include the other genders.  References in
this Agreement to “dollars” or “$” are to U.S. dollars.  When a reference is
made in this Agreement to a law, statute or legislation, such reference shall be
to such law, statute or legislation as it may be amended, modified, extended or
re-enacted from time to time (including any successor law, statute or
legislation) and shall include any regulations promulgated thereunder from time
to time.  The headings used herein are for reference only and shall not affect
the construction of this Agreement.
 
[remainder of page intentionally left blank]



 IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date above written.
 
 
SCIENTIFIC GAMES CORPORATION
 
 
 
 
By:
/s/ Gary L. Melampy
 
Name:
Gary L. Melampy
 
Title:
VP, Chief HR Officer
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
/s/ Karin-Joyce Tjon Sien Fat
 
Name: Karin-Joyce Tjon Sien Fat

     


 
Exhibit A
 
Sign-On Award Agreement
Exhibit B
 
Inventions
 
None.
 


1

